Citation Nr: 0026041	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from September 1965 to March 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, denying the claim of entitlement to service 
connection for a cervical spine disorder on the merits and 
denying the claim of entitlement to service connection for 
tinnitus as not well grounded.  


FINDINGS OF FACT

1.  The claim for service connection for tinnitus is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation. 

2.  A cervical spine disorder was not present during service, 
was first manifested many years after service discharge and 
is not shown to be related to service by any competent 
medical evidence of record.  


CONCLUSION OF LAW

1.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107.  (West 1991).  

2.  A cervical spine disorder was not incurred in or 
aggravated by service nor may degenerative joint disease of 
the cervical spine be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Background

Service medical records are negative as to any injury to or 
disorder of the cervical spine during the veteran's period of 
service to include service separation examination in February 
1967.  Service medical records to include separation 
examination are also negative as to any complaint of or 
treatment for tinnitus during the veteran's period of 
service.  

Service medical records do show that the veteran was seen in 
February 1966 following a boxing match with complaints of 
blurring vision after being hit in the head.  At that time, 
there were no complaints or findings with respect to any 
injury to the neck or cervical spine, nor was there any 
complaint of tinnitus reported by the veteran.  Examination 
showed a diagnosis of head trauma with no adverse findings 
reported.  

The record shows the veteran's initial postservice complaints 
of and treatment for a cervical spine disorder began in 1993.  
The veteran is shown to have degenerative joint disease of 
the cervical spine and also to have undergone a cervical 
spine fusion in 1993.  The veteran has furnished no competent 
medical evidence or opinion relating any current cervical 
spine disorder to service.  He has also indicated that there 
are no earlier postservice medical records available.  The 
veteran has also failed to furnish any competent medical 
evidence to establish the current presence of tinnitus or to 
relate any presently existing tinnitus to service.  

In correspondence received from the veteran and in ancillary 
testimony at a travel Board hearing conducted on other 
matters in July 1997, the veteran attributed both currently 
claimed conditions to boxing injuries he received in service 
in February 1966.  He feels that the treating physician at 
that time may have overlooked the problems with his neck and 
hearing, because he was focused on his problems with blurred 
vision.  The veteran contends, in effect,  that he sustained 
an injury to his neck at that time and this problem 
resurfaced in 1993.  He also contends that he currently has 
tinnitus, which had its onset as a result of injuries 
sustained in the February 1966 boxing match.  

Criteria

In order to be entitled to service connection for disease or 
disability, the evidence must reflect that a chronic disease 
or disability was either incurred in or aggravated by 
military service.  Service connection may also be granted for 
degenerative joint disease, if such disease is manifested to 
a compensable degree within one year after the veteran is 
separated from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded. 38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Generally, for a service-connection claim to be well 
grounded, a claimant must submit evidence of each of the 
following: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
asserted in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required for the claim to be 
well grounded.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  This 
burden may not be met merely by presenting lay testimony, as 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

Tinnitus

In considering the veteran's claims for service connection, 
the threshold question to be answered is whether the 
veteran's claims are well grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy, supra.  If a claim is not well 
grounded, then the appeal fails; and there is no further duty 
to assist in developing the facts pertinent to the claim.  38 
U.S.C.A. § 5107(a).  

A well-grounded claim for service connection requires, at the 
least, a showing that the veteran now has the claimed 
disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
addition to competent evidence of current disability, a well-
grounded claim for service connection also requires competent 
evidence of incurrence or aggravation of disease or injury in 
service in the form of lay or medical evidence, and of a 
nexus between the in-service injury or disease and the 
current disability.  

Service medical records fail to show the presence of tinnitus 
during service.  There is also no medical nexus shown between 
any currently existing tinnitus and the veteran's period of 
service that ended in 1967.  More importantly, with respect 
to the veteran's claim there is no current diagnosis of 
tinnitus by competent medical authority on which a grant of 
service connection could be based.  As noted above, a well- 
grounded claim for service connection requires, at the least, 
a showing that the veteran now has the claimed disorder.  
Rabideau, supra.  Since the veteran fails to meet any of the 
three Caluza criteria, his claim for service connection for 
tinnitus is clearly not well grounded.  


Cervical Spine Disorder

As noted above, the RO has determined that the veteran's 
claim for service connection for a cervical spine disorder is 
well grounded and the appeal has proceeded on that basis.  
Thus, the Board assumes the well groundedness of the claim 
for the purposes of this appeal.  See Nolen v. Gober, No. 99-
7173 (Fed. Cir. Aug. 1, 2000).  

Service medical records are negative as to the presence of 
any neck or cervical spine disorder during service.  While 
the veteran argues that this disorder arose as a result of a 
boxing injury in February 1966, examination at that time 
failed to reveal any such injury.  Further, later service 
medical records including separation examination in August 
1967 are also negative as to any such injury or residuals 
thereof.  There is also no showing of degenerative joint 
disease of the cervical spine within the first year following 
service discharge.  In fact, it was not until 1993, many 
years after service discharge, that the veteran first 
complained of and had documented the existence of the 
cervical spine condition for which he now seeks service 
connection.  The veteran has furnished no competent medical 
evidence or opinion that tends to relate the currently 
claimed cervical condition to his period of service, nor is 
such otherwise established in the record.  Thus, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a cervical spine disorder and it 
must be denied.  

In conclusion, the Board has considered the veteran's 
contentions and earlier testimony with respect to the 
etiology of the claimed disabilities; however, there is no 
competent medical evidence to relate these conditions to 
service.  As a lay person, lacking in medical training and 
expertise, the veteran is not competent to address issues 
requiring an expert medical opinion, to include medical 
diagnoses and opinions of medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  




ORDER

Service connection for tinnitus is denied.  

Service connection for a cervical spine disorder is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 
- 7 -


- 6 -


